Name: Commission Regulation (EEC) No 3483/89 of 21 November 1989 concerning the stopping of fishing for redfish by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 89 Official Journal of the European Communities No L 338/11 COMMISSION REGULATION (EEC) No 3483/89 of 21 November 1989 concerning the stopping of fishing for redfish by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4200/88 of 21 December 1988 allocating for 1989 certain catch quotas between the Member States for vessels fishing in Faroese (3) waters provides for redfish quotas for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, the quota of redfish in the waters of ICES divisions II a, IV a, V and VI (Faroese waters) allocated to the United Kingdom for 1989 is exhausted owing to a transfer of this quota, HAS ADOPTED THIS REGULATION : Article 1 The quota of redfish in the waters of ICES divisions II a, IV a, V and VI (Faroese waters) allocated to the United Kingdom for 1989 is deemed to be exhausted. Fishing for redfish in the waters of ICES divisions IIa, IV a, V and VI (Faroese waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1989. For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 .: 0 OJ No L 306, 11 . 11 . 1988, p. 2. (3 OJ No L 369, 31 . 12. 1988, p. 63 .